Citation Nr: 0006532	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a temporomandibular 
joint disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to December 
1994.  Her DD 214 also indicates eight years, 1 month, and 15 
days of prior active duty service.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision also granted service 
connection for migraine headaches, assigning a 10 percent 
rating, effective December 15, 1997.  A timely notice of 
disagreement (NOD) as to the assigned rating was filed in 
April 1998.  In that NOD, which was prepared and filed by the 
veteran's representative, "the next higher compensable 
evaluation" was requested.  In an August 1998 statement, 
attached to her VA Form 9 substantive appeal, the veteran 
asked "that the next level of compensation be granted."  In 
March 1999, during the pendency of this appeal, a Hearing 
Officer decision increased the rating for this disability to 
30 percent disabling.  During her March 1999 personal hearing 
the veteran stated "I think the 30 percent would be the most 
appropriate ... ." A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Accordingly, the Board finds the 
appellant has withdrawn her appeal of the issue of a rating 
in excess of 30 percent for migraine headaches, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of any currently diagnosed 
temporomandibular joint disorder.

3.  There is no medical evidence of a nexus between any 
temporomandibular joint disorder and an inservice injury or 
disease or any other incident of service.


CONCLUSION OF LAW

The veteran's claim for service connection for a 
temporomandibular joint disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records (SMR's) indicate that 
in August 1991 she was treated by an enameloplasty for a 
chipped incisal edge on tooth #13.  A note to that report 
indicates the veteran should be evaluated for a splint at her 
next duty station.  A September 1992 report indicates the 
veteran complained of right post masseteric pain and slight 
mobility of tooth #3, occasionally, and maxillary left 
alternatively.  The report also indicates the veteran 
reported a past history of "trauma max[illary] ant" at 16 
years old, due to a motor vehicle accident, with a maxillary 
fracture.  She also reported she fell from a bunk bed sixteen 
years before, with subsequent concussion and residual "dizzy 
spells" which occurred once or twice per year, and 
"positional difficulty."  She reported the last significant 
episode was three years before, "lasting days," and mild 
ones since, "5 or 6 per year."  She reported no other 
neurologic symptoms.  She also reported sinus headaches 
(ethmoids) every two months.  She reported right suboccipital 
shooting pains occasionally.  She reported no mandible 
locking, but many "clicks" in multiple joints.  She 
reported she noticed tooth "looseness" in the morning.  A 
temporomandibular joint (TMJ) X-ray was noted to have been 
exposed while the mandible was open, just after the point of 
the click.  It was noted to reveal subluxated condyles.  
Written home care instructions were given to use moist heat 
with yawn exercises.

A subsequent September 1992 report, which subject was noted 
to be temporomandibular joint dysfunction (TMD), and an 
examination of tooth #3, indicates the veteran reported 
improving symptoms, with one headache/neckache the day 
before, but that this may have been due to her posture while 
sleeping, and nightmares, relating to stress in the 
Philippine Islands during the volcano eruption there.  She 
reported she still had problems yawning.  It was noted that 
the veteran declined a splint at that time.  Again, home care 
instructions were given as to yawn exercises.  An October 
1992 report, noted to be for TMD, and examination of tooth 
#3, indicates the veteran reported slight improvement.  A 
maxillary alignment impression was made for fabrication of a 
maxillary splint matrix, and the veteran was scheduled for 
fabrication of that splint.  A subsequent October 1992 report 
indicates the veteran was informed of the possibility of 
palatal irritation, resin wash and saline in slight mandible 
protrusion position (jaw relation) using lubricant and water 
coolant.  She was scheduled for installation of a hard 
maxillary splint.  A subsequent October 1992 TMD tooth #3 
report indicates the veteran reported slightly improving 
symptoms.  A hard maxillary splint, with canine and anterior 
guidance built in, was adjusted and delivered.  The palatal 
tissues were noted to be slightly irritated.  A subsequent 
October 1992 report indicated the veteran reported wearing 
the splint as instructed.  She reported increased TMD 
symptoms due to trying to avoid ongoing maxillary left molar 
area (lingual) irritation.  The recommendation was for 
medicinal mouthwashes and pain medication.  Another 
subsequent October 1992 report indicates the veteran reported 
palatal irritation bilaterally.  An examination of tooth #3 
revealed bilateral erythema, being 1 x 1.5 centimeter 
patches.  Another subsequent October 1992 report indicates 
that the "TMD patient" reported a soothing of the palatal 
irritation, and no TMD symptoms until the night before, when 
she reported she "bruxed" due to a nightmare after watching 
a horror movie, and not wearing her splint.  The veteran 
agreed to avoid parafunctional activities.  She reported a 
general improvement in her symptoms.

A November 1992 report indicates the veteran reported one 
night of sleep disturbances and one day of facial pain 
afterwards.  She reported wearing her splint as prescribed.  
A subsequent November 1992 report indicates the veteran 
reported her splint was fitting fine, except for slight 
tightness on her canines.  She indicated she did not wish to 
have the splint adjusted at that time.  She reported no TMD 
symptoms, and no palpation pain.  An August 1994 report 
indicates the veteran reported for sick call with complaints 
of TMD.  She reported no current pain.  She reported the pain 
had been right maxillary between teeth #2 and #3.  The 
dentist indicated the area appeared swollen.  The impression 
was gingival abscesses between those teeth.  A subsequent 
August 1994 report indicates an examination revealed a 
localized periodontal abscess between teeth #2 and #3.  It 
also noted that X-rays had revealed bone loss between teeth 
#2 and #3.  The dentist recommended performing a conservative 
flap procedure to surgically debride the area and reduce 
probing depths.  The veteran was noted to accept the 
recommendation.

Initially, the Board notes the flap procedure was due to 
gingival abscesses and not the veteran's TMD problems, that 
no service dental records reflect any indications of TMD 
subsequent to August 1994, and that the veteran's bone loss 
was not attributed to any TMD problems.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

During a February 1995 VA skin examination the veteran 
reported that a brawny discoloration on both 
temporomandibular areas had been present for the past fifteen 
years.  The pertinent diagnosis was brawny discoloration 
bilateral temporomandibular area, etiology undetermined.

A May 1997 VA dental report indicates the veteran's medical 
history had been reviewed, and that, on clinical examination 
and by radiograph severe vertical bone loss on tooth "M 
#15" had been found.  The report indicated this area was 
difficult to clean and maintain.  The report also noted that 
tooth #2 had been previously extracted, due to the "same 
problem."  The veteran was advised to have tooth extracted 
if regular periodontal maintenance is not reasonably expected 
after she gets "off" vocational rehabilitation status.  The 
report indicates the veteran was "not prepared for [tooth 
extraction]" at that time.

A December 1997 dental report indicates the veteran was 
referred for extraction of tooth #15, due to periodontal 
involvement.  That tooth was extracted.  The diagnosis was 
chronic periodontitis.

In a December 1997 statement the veteran reported no 
treatment for any TMD since her discharge from active duty, 
but that, while in VA vocational rehabilitation, she 
complained of pain associated with her "back teeth."  She 
reported she had two teeth removed from the upper jaw at the 
Kansas City VA Medical Center.

A January 1998 VA dental report indicates the veteran 
clinched and bruxed her teeth, and a mouth guard was 
recommended, but neither TMJ or TMD were diagnosed.

A February 1998 VA treatment report contains a diagnosis of 
an oral ulcer, which was noted to suggest Bechet's disease, 
but indicated the "picture" was incomplete for that entity.  
It was also noted that the arthralgias would "fit" with 
that diagnosis.

Another February 1998 VA dental treatment report indicated 
the veteran remained stable, but complained of gum tenderness 
in areas where teeth were missing, and that her posterior 
teeth had drifted forward.  The report indicated that the 
importance of keeping these areas clean was reinforced.  This 
was noted to be a periodic oral evaluation, and the diagnosis 
was dental disorder, not elsewhere classified.

In a statement attached to her August 1998 VA Form 9 
substantive appeal, the veteran indicated that she had been 
seen at the VA dental clinic in Kansas City from March 1996 
through June 1997; that she had two teeth extracted during 
that time, due to bone loss and complaints of pain; that she 
had been advised to have a bite guard made; and that, 
although she had not been formally diagnosed with TMJ after 
her military service, the post-service symptom complaints 
were similar to those which resulted in a diagnosis of TMJ 
during active duty service, and that, therefore, she believed 
this supported her claim for TMJ.

During the veteran's March 1999 personal hearing she 
testified that, as to her claim for TMJ, she was first seen 
in service for this problem in September 1992; that she was 
seen until 1994; that she was told she had TMJ at that time; 
that she "didn't go to the dentist too much after that"; 
that she later had gum disease and lost a tooth; that she 
couldn't afford dental treatment after service; that she 
still has gum pain and loosening teeth; that the pain and 
tooth loosening "comes and goes," sometimes not occurring 
for six months or more; that she had never been told what the 
etiology of the problem was; that she had never been told by 
a health care professional that any bone loss or tooth loss 
was due to TMJ; and that she had a head injury in January 
1976, when she fell from a bunk bed.

The Board acknowledges the veteran's contentions that she 
currently has TMJ, and that it produces the same symptoms as 
when TMJ was diagnosed during her active duty service. The 
Board notes, however, that the veteran, as a lay person, is 
not qualified to offer opinions regarding the diagnosis and 
etiology of TMJ; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his or her burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  Where, as here, the determinative issue involves 
medical diagnosis and etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995).

As noted above, a well grounded claim requires medical 
evidence of a current disability, and medical evidence of a 
nexus, or relationship, between that disability and an 
inservice injury or disease.  See Epps, supra.  The only two 
dental diagnoses of record since the veteran's discharge from 
active duty are chronic periodontitis and brawny 
discoloration bilateral temporomandibular area, etiology 
undetermined.  Without a current diagnosis of either TMJ or 
TMD of record, there is obviously no nexus opinion of record.  
As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  In the absence of both a current diagnosis of 
TMJ or TMD and of a medical nexus opinion, the veteran's 
claim for service connection for a temporomandibular joint 
disorder must be denied as not well grounded.  See Epps, 
supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for a temporomandibular joint disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

